Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41, 53. and dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In Claim 41, the limitations “a first orientation, wherein the left portion and the right portion is unfolded relative to the center portion and only one portion is enabled while the other two portions are disabled, and a second orientation, wherein the left portion and the right portion are unfolded relative to the center portion, the left display, the right display, and the center display are enabled; wherein in the first and second orientations  information displayed on the enabled portions are the same” are unclear since neither the written description nor the drawings appear to describe/show the claimed features. In addition, how many different “portions” are claimed in this claim is unclear. Finally, nowhere shows the information displayed on the enabled portions are the same. 
Examiner’s note: there are multiple ways to interpret the claim language regarding the portions, plurality of portions and the information. Therefore, the claimed limitations are unclear. 
In Claim 53, the limitations “the left or right displays are reenabled by the controller” are unclear since neither the written description nor the drawings appear to describe/show the claimed features.  


Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 41, 43-44, 48, 50-58 are rejected under 35 U.S.C. 103(a) as being unpatentable over MATSUMOTO (US 20150009128) in view of EIM (US 20160147362 A1).
With regard claim 41, MATSUMOTO discloses A foldable device (abstract; fig 1-10) comprising: a rigid center portion having a center display (at least fig 3, the center display on the center); a rigid left portion having left display, the left portion rotatably coupled to the center portion (the left display rotatably coupled to the center portion); a rigid right portion having a right display (the right display rotatably coupled to the center portion), the left portion rotatably coupled to the center portion (at least fig 3); and one or more sensors configured to detect whether a plurality of portions are folded or unfolded (abstract; paragraph [0067]-[0071]); wherein the foldable device is configured to operate in: a first orientation (at least fig 3), wherein the left portion and the right portion is unfolded relative to the center portion and a second orientation (at least fig 3), wherein the left portion and the right portion are unfolded relative to the center portion (at least fig 3; paragraph [0067]-[0071]), the left display, the right display, and the center display are enabled (at least fig 3; paragraph [0067]-[0071]).
MATSUMOTO lacks teaching: a first orientation, only one portion is enabled while the other two portions are disabled, and wherein in the first and second orientations information displayed on the enabled portions are the same. 
EIM teaches a display device comprising: a controller which can control the output to different display surface areas are configured to project the same display just at a different scaling (at least fig 16-17). On the other hand, the controller can also control to selectively enable or disable the different display portions (paragraph [215]-[221]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (selectively enable the display while the user need it and disable the display while the user doesn’t need it; different display surface areas are configured to project the same display/image/information) and modify to previous discussed structure (modified to MATSUMOTO’s different portions of the display) so as to further same the power for the modified structure and/or display the information to the user with different configuration of the portions of the display. 
With regard claim 43, MATSUMOTO further disclosed the first orientation defines a first display surface area (at least fig 3; paragraph [0085]-[0088]).
With regard claim 44, MATSUMOTO further disclosed the second orientation defines a second display surface area which larger than the first display surface area(at least fig 3; paragraph [0085]-[0088]).
With regard claim 48, MATSUMOTO further disclosed in the second orientation, the left, right, and center displays are enable (at least fig 3; paragraph [0085]-[0088]).
With regard claim 50, MATSUMOTO further disclosed comprising a controller (at least fig 3; paragraph [0085]-[0088]; paragraph [50]-[55]).
With regard claim 51, MATSUMOTO further disclosed the left or right displays are disabled by the controller in the first orientation (at least fig 3; paragraph [0085]-[0088]; paragraph [50]-[55]); see also the discussion for the modification by EIM.
With regard claim 52, MATSUMOTO further disclosed the left and right displays are disabled by the controller in the first orientation (at least fig 3; paragraph [0085]-[0088]; paragraph [50]-[55]) ; see also the discussion for the modification by EIM.
With regard claim 53, MATSUMOTO further disclosed the left or right displays are reenabled by the controller (at least fig 3; paragraph [0085]-[0088]; paragraph [50]-[55]) ; see also the discussion for the modification by EIM.
With regard claim 54, MATSUMOTO further disclosed a surface area of the second orientation corresponds to a graphical display representation of a tablet computer (at least fig 3; paragraph [0085]-[0088]; paragraph [50]-[55]; Examiner consider the surface area of the second orientation, at least in fig 3, corresponds to a graphical display representation of a tablet computer).
With regard claim 55, MATSUMOTO further disclosed a surface area of the first orientation corresponds to a graphical display representation of a mobile phone (at least fig 3; paragraph [0085]-[0088]; paragraph [50]-[55]; Examiner consider the surface area of the third orientation, at least in fig 3, corresponds to a graphical display representation of a mobile phone).
With regard claim 56, MATSUMOTO further disclosed a graphical user interface to be presented on the display screens is to be adapted based on whether the first orientation or the second orientation is sensed by the one or more sensors (at least fig 3; paragraph [0085]-[0088]; paragraph [50]-[55]).
With regard claim 57, MATSUMOTO further disclosed any of the display screens comprises a touchscreen (at least fig 3; paragraph [0085]-[0088]; paragraph [47]-[51]).
With regard claim 58, MATSUMOTO further disclosed a camera disposed on one side of the left or right portions opposite to the display screen (at least fig 3; paragraph [0085]-[0088]; paragraph [50]-[55]).
Claims 46-47 rejected under 35 U.S.C. 103(a) as being unpatentable over xxxx in view of MATSUMOTO (US 20150009128) in view of EIM (US 20160147362 A1).
With regard claim 46, MATSUMOTO does not disclosed the first and second display surface areas are configured to project the same display just at a different scaling
EIM teaches: a controller which can control the output to different display surface areas are configured to project the same display just at a different scaling (at least fig 16-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (a controller which can control the output to different display surface areas are configured to project the same display just at a different scaling) and modify to previous discussed structure (modify to the primary art’s first and second display surface areas) so as to further provide more display modes for the modified structure. 
With regard claim 47, modified MATSUMOTO further disclosed the center display is enabled (at least fig 3; paragraph [0085]-[0088]).


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “Paragraph [0025] states: "Sensors can be provided on the computing device 105 to identify whether portions of the display device screen have been folded back and can cause graphic display processors and logic on the display to adjust the presentation on the display (and/or disable hidden portions of the display)." "..two versions of the same graphical user interface can be presented on each of the orientations provided on the convertible, foldable display device" Finally, Paragraph [0036] further defines the first orientation according to the claims; "In implementation utilizing multiple wings, display screen orientation can be defined...where more than one wing is folded."” (pages 5 -7).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
Applicant’s arguments and cited paragraphs can’t answer the question in the 112 rejection. Examiner invite Applicant to review the independent claim and fix all the 112 issue.
In addition, based on Applicant’s argument, Examiner further determine the claim 53 is unclear and also no support by the SPEC. Therefore, the claim 53 is also rejected under 112.
With respect to the Applicants’ remarks that, “Matsumoto and Eim not combinable. Eim is a flexible display. Matsumoto is rigid with hinges. Their combination would be rendered inoperable. Furthermore, Matsumoto's configurations are for various input devices, not varying content. As such, a gaming/application input device would not look toward a flexible display to change its displayed screen. There is no motivation to combine.” (pages 6 to the end).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, EIM teaches a display device comprising: a controller which can control the output to different display surface areas are configured to project the same display just at a different scaling (at least fig 16-17). On the other hand, the controller can also control to selectively enable or disable the different display portions (paragraph [215]-[221]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (selectively enable the display while the user need it and disable the display while the user doesn’t need it; different display surface areas are configured to project the same display/image/information) and modify to previous discussed structure (modified to MATSUMOTO’s different portions of the display) so as to further same the power for the modified structure and/or display the information to the user with different configuration of the portions of the display.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571)272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841